Citation Nr: 1004437	
Decision Date: 01/29/10    Archive Date: 02/16/10

DOCKET NO.  07-22 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES


1.  Entitlement to a disability rating in excess of 10 
percent for degenerative changes of the left knee.

2.  Entitlement to service connection for residuals of a 
right shoulder injury.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
degenerative joint and disc disease of the lumbar spine with 
sciatic lower extremity pain.


REPRESENTATION

Appellant represented by:	The American Legion





WITNESSES AT HEARING ON APPEAL

Appellant and observer


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1978 to March 
1992.   

This matter came to the Board of Veterans' Appeals (Board) 
on appeal from a May 2005 rating decision of a special 
processing unit ("Tiger Team") at the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  But 
the RO in Denver, Colorado has governing jurisdiction.  The 
May 2005 rating decision, in pertinent part, continued the 
10 percent rating for the Veteran's service-connected 
degenerative changes of the left knee, denied service 
connection for residuals of a right shoulder injury, and 
denied reopening a claim for service connection for 
degenerative joint and disc disease of the lumbar spine with 
sciatic lower extremity pain.  

By history, it is noted that in October 1992, the Denver RO 
denied the claim of entitlement to service connection for a 
back disability.  In September 2004, the Veteran filed an 
informal claim to reopen the matter.  Although the Denver RO 
subsequently reopened the claim of entitlement to service 
connection for degenerative joint and disc disease of the 
lumbar spine with sciatic lower extremity pain in the May 
2007 statement of the case, the Board is required to 
consider whether new and material evidence had been 
presented, and then if so, the merits of the claim can be 
considered.  Irrespective of the RO's actions, the Board 
must decide whether the Veteran has submitted new and 
material evidence to reopen the claim.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996).  Thus, the issue is as 
phrased on the title page of the decision.

In December 2009, the Veteran testified at a video 
conference hearing before the undersigned Veterans Law 
Judge.  A transcript of this hearing is of record. 

The issues of entitlement to a rating in excess of 10 
percent for degenerative changes of the left knee, 
entitlement to service connection for residuals of a right 
shoulder injury, and service connection for degenerative 
joint and disc disease of the lumbar spine with sciatic 
lower extremity pain are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection 
for degenerative joint and disc disease of the lumbar spine 
with sciatic lower extremity pain was denied in an October 
1992 rating decision on the basis that no chronic disability 
was shown.  The Veteran did not appeal the decision.  

2.  Evidence received since the October 1992 rating decision 
is new and relates to an unestablished fact necessary to 
substantiate the claim of entitlement to service connection 
for degenerative joint and disc disease of the lumbar spine 
with sciatic lower extremity pain.


CONCLUSION OF LAW

Evidence added to the record since the final October 1992 
rating decision is new and material; thus, the claim of 
entitlement to service connection for degenerative joint and 
disc disease of the lumbar spine with sciatic lower 
extremity pain is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156, 20.1103 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2009).

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108, the 
Secretary must reopen a finally disallowed claim when new 
and material evidence is presented or secured with respect 
to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

New evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a 
previous adjudication that no new and material evidence had 
been presented), will be evaluated in the context of the 
entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the 
evidence, although not its weight, is to be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Analysis

In an October 1992 rating decision, the Denver RO denied the 
claim for entitlement to service connection for back pain on 
the basis that evidence failed to show that a chronic 
disability existed.  The Veteran was notified of this 
decision in November 1992.  The Veteran did not appeal the 
decision, and thus it became final.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.1103.

In order to reopen this claim, new and material evidence 
must be submitted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

In September 2004, the Veteran requested to reopen the claim 
for service connection for a back disability.  The evidence 
submitted since the October 1992 rating decision includes VA 
treatment and examination reports, lay statements, and 
testimony presented by the Veteran at the December 2009 
Board hearing.

According to a  June 2004 VA treatment report, the Veteran 
was noted to have left sciatic pain and lumbar degenerative 
disc disease and degenerative joint disease.  X-rays at that 
time showed mild spondylolisthesis and mild joint space loss 
at L4-5.  A 2002 x-ray showing degenerative disc disease and 
degenerative joint disease at  L4-5 was also noted in a June 
2004 treatment report.  See also August 2004 VA treatment 
reports.  The 2004 VA treatment reports are new because this 
evidence has not been previously submitted to agency 
decisionmakers, and they are neither cumulative nor 
redundant.  This evidence is material because it relates to 
an unestablished fact necessary to substantiate the claim.  
This evidence establishes the existence of current chronic 
back disability which was not conclusively shown by the 
evidence previously of record.  A claimant does not have to 
demonstrate that the new evidence would probably change the 
outcome of the prior denial.  Rather, it is important that 
there be a complete record upon which the claim can be 
evaluated, and some new evidence may contribute to a more 
complete picture of the circumstances surrounding the origin 
of a claimant's injury or disability.  Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998).  Thus, this evidence is 
new and material.

In conclusion, the Board finds that the 2004 VA treatment 
records received since the October 1992 rating decision is 
new and material evidence, and the claim for service 
connection for degenerative joint and disc disease of the 
lumbar spine with sciatic lower extremity pain is reopened.  
The reopened claim is discussed in the remand portion of the 
decision. 

Duty to Notify and Duty to Assist

As provided for by the Veterans Claims Assistance Act of 
2000 (VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  In this case, with regard to the claim to reopen, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.


ORDER

New and material evidence having been received, the 
application to reopen the claim of entitlement to service 
connection for degenerative joint and disc disease of the 
lumbar spine with sciatic lower extremity pain is granted.


REMAND

The Board finds that additional development is warranted.  
The duty to assist includes providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination is necessary when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability; the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009). 

The evidence of a link between current disability and 
service must be competent.  Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003).

The Board finds that a VA medical examination is necessary 
in this matter in order to clarify the diagnoses of the 
Veteran's back and right shoulder disabilities and to 
determine whether such disabilities are medically related to 
the Veteran's period of service.

The Veteran asserts that his right shoulder disability is 
due to service.  The Veteran asserts that he injured his 
shoulder during a parachute incident.  While the record 
reflects that the Veteran injured his left shoulder in 
service, there is no medical evidence of a right shoulder 
injury.  A June 1978 service treatment record shows that the 
Veteran fell on his left shoulder.  

There is evidence of post-service diagnosis of a right 
shoulder disability.  According to an April 2005 VA 
examination, the Veteran reported dislocation of his right 
shoulder and was noted to have residual lost range of motion 
and muscle atrophy noted over scapula.  However, no opinion 
was given regarding whether any current right shoulder 
disability is related to service.  Thus, the Board finds 
that a medical opinion as to the nature and etiology of any 
current right shoulder disability should be obtained.  

The Veteran also asserts that his back disability is due to 
service, or related to his service-connected left knee 
disability.  In this regard, service treatment records show 
that the Veteran fell down 4 stairs and strained his low 
back in July 1979.  The service records also show that the 
Veteran was a paratrooper.  The Veteran has also alleged 
that his back disability is secondary to his service-
connected knee disability because of an altered gait.  As 
noted above, the Veteran has a current diagnosis of 
degenerative joint and disc disease of the lumbar spine with 
sciatic lower extremity pain.  However, no opinion was given 
regarding whether any current back disability is related to 
service or secondary to his service-connected knee 
disability.  Thus, the Board finds that a medical opinion as 
to the nature and etiology of degenerative joint and disc 
disease of the lumbar spine with sciatic lower extremity 
pain should also be obtained.

Regarding the Veteran's claim for an increased rating for 
his left knee disability, the Board finds that an 
examination is required so that the decision is based on a 
record that contains a current examination.  An examination 
too remote for rating purposes cannot be considered 
"contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994).  See also Suttman v. Brown, 5 Vet. App. 127, 138 
(1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 
(1991) (where the record does not adequately reveal the 
current state of that disability, the fulfillment of the 
statutory duty to assist requires a thorough and 
contemporaneous medical examination).  

Review of the record shows that VA formally evaluated the 
Veteran with respect to the nature, extent, and severity of 
the Veteran's degenerative changes of the left knee in April 
2005.  The Veteran has since complained that his left knee 
interferes with his employment and that he currently 
experiences locking and popping in his knee.  Therefore, the 
Board finds that an additional VA orthopedic examination is 
necessary to clarify the current severity of degenerative 
changes of his left knee.  

Accordingly, the case is REMANDED for the following action:

1. Any pertinent VA or other inpatient or 
outpatient treatment records, subsequent 
to October 2008, the date of the most 
recent evidence of record, should be 
obtained and incorporated in the claims 
folder.

2.  The Veteran should be afforded a VA 
examination by an orthopedist to determine 
the nature and etiology of degenerative 
joint and disc disease of the lumbar spine 
with sciatic lower extremity pain and a 
right shoulder disability.  The Veteran's 
VA claims folder must be made available to 
the examiner for review in connection with 
the examination and the examination report 
should reflect that such review has been 
accomplished.  

All studies or tests deemed necessary by 
the examiner should be performed.  The 
examiner should also conduct a thorough 
examination of the Veteran's lumbar spine 
and right shoulder, and provide a 
diagnosis for any pathology found.  As to 
any disability found on examination, the 
examiner should be asked to indicate 
whether it is at least as likely as not (a 
50 percent probability or more) that such 
disability is related to military service.  

Additionally, the examiner should render 
an opinion as to whether it is at least as 
likely as not (50 percent probability or 
more) that any current lumbar spine 
disability is caused or aggravated by the 
service-connected degenerative changes of 
the left knee.  If the examiner finds that 
the lumbar spine disability, if any, is 
aggravated by a service-connected 
disability, the examiner should indicate 
the degree of disability of the lumbar 
spine disability before it was aggravated 
and the current degree of disability of a 
lumbar spine disability.  (The examiner 
should be aware that aggravation of a 
disability requires that the disability 
underwent a permanent increase of the 
severity of the underlying pathology of 
the condition, as opposed to a temporary 
exacerbation or intermittent flare-up of 
the associated symptoms.  Hunt v. 
Derwinski, 1 Vet. App. 292 (1991)). 

The examiner is also asked to specifically 
address whether any objective neurologic 
abnormalities are present, and, if so, 
whether any objective neurologic 
abnormalities are associated with the 
Veteran's lumbar back disability, 
distinguishing neurologic abnormalities 
associated with other nonservice-connected 
disabilities.  If the symptoms cannot be 
distinguished, the examiner should state 
so.

Note: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.

The examiner is also asked to determine 
the nature, extent and severity of the 
Veteran's service-connected degenerative 
changes of the left knee.  All indicated 
studies, including range of motion studies 
in degrees, should be performed.  Tests of 
joint motion against varying resistance 
should be performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use should be 
described.  The physician should identify 
any objective evidence of pain or 
functional loss due to pain.  Any specific 
functional impairment due to pain should 
be identified, and the examiner should be 
requested to assess the extent of any 
pain.  The physician should also express 
an opinion concerning whether there would 
be additional limits on functional ability 
on repeated use or during flare-ups (if 
the Veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of motion 
on repeated use or during flare-ups.  If 
this is not feasible, the physician should 
so state.

Lastly, the examiner should offer an 
opinion as to whether it is at least as 
likely as not the case that, due 
exclusively to the Veteran's service-
connected disability (or disabilities), he 
is precluded from all forms of 
substantially gainful employment 
consistent with his education and 
occupational experience.

Any and all opinions expressed must be 
accompanied by a complete rationale.  If 
an opinion can not be rendered, the 
examiner should so state in the report. 

3.  Readjudicate the issues on appeal.  
The RO/AMC should also consider whether 
referral under 38 C.F.R. 
§ 3.321(b)(1) is appropriate.  If the 
desired benefit is not granted, a 
supplemental statement of the case should 
be furnished to the Veteran and his 
representative.  The case should then be 
returned to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


